Citation Nr: 1639976	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  12-31 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for right shoulder condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2016, the Veteran testified at a Video hearing before the undersigned Veterans Law Judge.  The transcript is of record.


FINDING OF FACT

The Veteran's current right shoulder condition is not etiologically related to his active service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the Veteran's right shoulder condition have not been met.  38 U.S.C.A §§ 1101, 1110, 1131, 1137, 1154(West 2014); 38 C.F.R. § 3.159, 3.303, 3.304, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. § 1155, 5103, 5103A, 5107, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2015).

Here, regarding the duty to notify, the Veteran was sent a comprehensive predecisional VCAA letter in June 2011.  

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded a VA examination in February 2012.  There is no assertion that the examination was inadequate.  Rather, the examiner discussed symptoms, medical history, lay statements, and provided a thorough rationale for conclusions of all pertinent evidence.  The Board has carefully reviewed the record and determines there is no additional development needed for adjudication.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service. This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Holton element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  This includes arthritis.  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).

Analysis

The criteria for service connection for the Veteran's right shoulder condition have not been met.  38 C.F.R. § 3.304, 3.310.

In regards to the first element of service connection, the Veteran was diagnosed with degenerative joint disease (DJD) of the right shoulder at a VA examination in February 2012 during the appeal period.  Thus, the Veteran meets the requirement of having a current disability.

As to the second element of service connection, the Veteran reported in his July 2016 Video Hearing that he fell off a 5 Ton truck in the middle of the night injuring his wrist and shoulder while deployed during Desert Storm.  Veteran reported to clinic, but his service treatment records (STRs) show no complaints of shoulder problems, only his wrist.  The Veteran's DD 214 annotates a Southwest Asia Service Medal, Global War on Terrorism Service Medal, and an Overseas Service Ribbon.  The Board finds the Veteran's testimony to be competent and credible regarding his fall from a truck.  Additionally, the Board finds that the description of the Veteran's in-service injury is consistent with the types and circumstances of the Veteran's military experience.  38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran suffered an in-service injury.

The Board finds that the final element of service connection, a causal relationship or "nexus" between the current disability and in-service incident, has not been met for the following reasons.  In February 2012, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's current shoulder condition is less likely than not proximately due to the in-service wrist injury.  Moreover, the examiner stated that the Veteran's STRs demonstrate only one undated annotation of right shoulder pain during service, while there is notable documentation related to the right wrist injury.  The Veteran's STRs from June 1997 to April 2003 reveal that he sought treatment and received profiles for ailments throughout his military service.  There are several profiles for his acne condition and knee profiles in March 1994 and January 2002. The Veteran did not receive a profile for his shoulder during service and as the examiner noted there is only one undated entry regarding his shoulder on a Report of Medical history form.  See December 1987 to May 2003 Service Treatment Records.

In addition, to a lack of in-service treatment for the shoulder condition the evidence of record demonstrates an intervening event that could have caused the Veteran's shoulder disability.  Private treatment records from Middle Georgia Orthopedic Surgery and Sports Medicine (Middle George) dated November 2007 to May 2008 reveal that the Veteran had surgery on his right shoulder in November 2007 after retiring from the Army.  The Veteran reported injuring his right shoulder at work in August 2007 while working as a civilian at Warner Robins Air Force Base.  Following surgery, the Veteran received treatment at the VA and provided the surgery records from Middle George, which listed the surgery under a Workman's Compensation claim.  See October 2009 to July 2014 VA Dublin Service Treatment Records.  

During treatment at the Dublin VA in September 2011, the VA examiner noted that the Veteran asked "if it is possible that [the shoulder] condition could have been caused by fall in past," which the examiner noted "appears to be an effort for SC [Service Connection] as when asked about 2010 shoulder claim with VBA."  See id. Although the Board finds the Veteran competent to provide lay statements in regard to the symptoms and circumstances of his shoulder injury, the Board does not find the Veteran competent to establish a medical causation.  See Layno v. Brown, 6 Vet. App. 469 (1994).  

In contrast, the February 2012 examiner has provided a medical opinion that has considered the Veteran's prior medical history and also described the disability with sufficient detail so that the Board's evaluation of the claimed disability is fully informed.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Board finds the February 2012 examination adequate and gives the examination great weight; therefore, the nexus elemental requirement for a service connection claim has not been met.  

Importantly, the current diagnosis of DJD of the right shoulder is consistent with "arthritis," which is a chronic disease listed in § 3.309(a).  However, right shoulder DJD was not established during service, and any contention of chronicity during service is not otherwise supported.  38 C.F.R. § 3.303(b).  To the contrary, as explained above, the most probative evidence shows that it is less likely that the Veteran experienced chronic shoulder disability during service because there was only one noted incident of right shoulder pain during service, to include the report of medical examination upon separation from service.  See 38 C.F.R. § 3.303(b) (requiring a showing of continuity of symptomatology after service for any chronic condition "noted," but not established as chronic, during service).  Although the Veteran may have had right shoulder pain during service, this manifestation alone does not permit a finding of chronicity for arthritis, which is first shown as a clinical entity, DJD, at a much later date.  The Veteran's subsequent lay statements as to continuity of symptoms after service do not inform this question.  As such, this claim may not be granted on the basis of chronicity or continuity pursuant to 38 C.F.R. § 3.303(b).

The Board also notes that the February 2012 VA examiner answered a question in regards to secondary service connection, but the Veteran's claim has remained one based on direct service connection and the Board finds that the examiner's rationale is sufficient to resolve the issue.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

In sum, a preponderance of the evidence weighs against the claim and service connection is not warranted.


ORDER

Entitlement to service connection for a right shoulder condition is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


